In re State of Louisiana; — Plaintiff; Applying For Writ of Certiorari and/or Re*1073view, Parish of Orleans, Criminal District Court Div. J, No. 510-751; to the Court of Appeal, Fourth Circuit, No. 2016-K-0212.
Writ granted. The decision of the court of appeal is reversed arid the ruling of the district court is reinstated. After reviewing the allegations made, by the defendant, we find no abuse of discretion in the district court’s ruling denying the motion requesting a hearing pursuant to Daubert v. Merrell Dow Pharmaceuticals, 509 U.S. 579, 113 S.Ct. 2786, 125 L.Ed.2d 469 (1993), and State v. Foret, 628 So.2d 1116 (La.1993).